Case 3:20-cv-00289-MMD-CLB Document 10
                                    11 Filed 07/21/20
                                             07/22/20 Page 1 of 3
Case 3:20-cv-00289-MMD-CLB Document 10
                                    11 Filed 07/21/20
                                             07/22/20 Page 2 of 3




                      July 22, 2020



                            xxxxxxxxx
Case 3:20-cv-00289-MMD-CLB Document 10
                                    11 Filed 07/21/20
                                             07/22/20 Page 3 of 3
